


116 HRES 693 EH: Authorizing the Director of the Office of Diversity and Inclusion and the Director of the Office of the Whistleblower Ombudsman to each appoint and fix the pay of employees of their respective Offices.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 693
In the House of Representatives, U. S.,

November 14, 2019

RESOLUTION
Authorizing the Director of the Office of Diversity and Inclusion and the Director of the Office of the Whistleblower Ombudsman to each appoint and fix the pay of employees of their respective Offices.
 
 
That, pursuant to regulations issued by the Committee on House Administration— (1)the Director of the Office of Diversity and Inclusion established under section 104(d) of House Resolution 6 may appoint and fix the pay of employees of the Office; and 
(2)the Director of the Office of the Whistleblower Ombudsman established under section 104(e) of House Resolution 6 may appoint and fix the pay of employees of the Office.   Cheryl L. Johnson,Clerk. 